Title: To George Washington from the District of Columbia Commissioners, 27 September 1798
From: Commissioners for the District of Columbia
To: Washington, George



Sir,
Washington, 27th September 1798

We do ourselves the pleasure of enclosing you the number of square feet contained in your two purchases made of the public and Mr Carroll. We received Mr Carroll’s answer in writing, on the monday after you left the City, giving his full consent to confirm the Sale of the Lot on the terms proposed, and promising to execute the proper conveyance in the course of the present Week. It may be well to forward a Check to cover the purchase made of him, as his receipt will be requisite to the validity of the Deed⟨.⟩ We enclose a copy of the entry of your purchase made of us.

Mr Blagdin has not yet brought forward his Estimates, but will probably do so in a day or two. If his terms are thought just and reasonable, we will have a proper Contract drawn and forwarded to you for your signature. We have the honor to be, with sentiments of perfect regard and respect, Sir, Yr Mo. Obt Servts

Gusts Scott
William Thornton
Alexr White

